DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5-14-2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-093366 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5-2-19 and 12-9-19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Eguchi (US20120229921).

Re claim 1, Eguchi teaches for example, an optical system comprising a first lens unit having positive refractive power (abstract), a second lens unit having positive refractive power (abstract), and a third lens unit having negative refractive power (abstract) that are arranged in order from an object side to an image side (fig. 6a), wherein: during focusing, the second lens unit moves such that distances between adjacent lens units on the optical axis of the optical system change (fig. 6a), and the first lens unit consists of a diffractive optical element (L1A with DOE) and a negative lens (L1B; para. 0127; wherein the examiner interprets the second lens of the cemented lens to teach the claimed limitation) that are arranged in order from the object side to the image side (fig. 6a), the negative lens having a meniscus shape in which a concave surface faces the object side (fig. 6a).

Re claim 11, Eguchi teaches for example, an imaging apparatus including: an optical system (col. 1, ln. 8-12), and an imaging device configured to photoelectrically convert an optical image formed by the optical system (col. 1, ln. 8-12), wherein the optical system comprising a first lens unit having positive refractive power (abstract), a second lens unit having positive refractive power (abstract), and a third lens unit having negative refractive power (abstract) that are arranged in order from an object side to an image side (fig. 6a), wherein, during focusing, the second lens unit moves and each distance between adjacent lens units on an optical axis changes (fig. 6a), and wherein the first lens unit consists of a diffractive optical element (L1A with DOE) and a negative lens (L1B; para. 0127; wherein the examiner interprets the second lens of the cemented lens to teach the claimed limitation) that are arranged in order from the object side to the image side (fig. 6a), the negative lens having a meniscus shape in which a concave surface is directed to the object side (fig. 6a).

Re claim 5, Eguchi further teaches for example, the following conditional expression is satisfied: 0.18 < f2/f < 0.75 (col. 10, numerical condition (15)), where f2 is a focal length of the second lens unit, and f is a focal length of the optical system.

Re claim 8, Eguchi further teaches for example, the following conditional expression is satisfied: 20.0 < fdoe/f < 40.0 (col. 9, numerical condition (9)),  where fdoe is a focal length of a diffractive surface of the diffractive optical element, and f is a focal length of the optical system.

Re claim 10, Eguchi further teaches for example, the second lens unit consists of one positive lens (fig. 2a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 2-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US20120229921).

Re claim 2, supra claim 1. Furthermore, Eguchi further teaches for example, varying embodiments with varying optical results effective variables (Embodiments 1-7)
But, Eguchi fails to explicitly teach satisfying the numerical condition, as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Eguchi in order to provide a photographic optical system which is capable of easily correcting various aberrations including chromatic aberration and which facilitates a reduction in total lens weight of the entire system, and an image pickup apparatus having the photographic optical system, as taught by Eguchi (para. 0013).

Re claim 3, supra claim 1. Furthermore, Eguchi further teaches for example, varying embodiments with varying optical results effective variables (Embodiments 1-7)
But, Eguchi fails to explicitly teach satisfying the numerical condition, as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Eguchi in order to provide a photographic optical system which is capable of easily correcting various aberrations including chromatic aberration and which facilitates a reduction in total lens weight of the entire system, and an image pickup apparatus having the photographic optical system, as taught by Eguchi (para. 0013).

Re claim 4, supra claim 1. Furthermore, Eguchi further teaches for example, varying embodiments with varying optical results effective variables (Embodiments 1-7)
But, Eguchi fails to explicitly teach satisfying the numerical condition, as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Eguchi in order to provide a photographic optical system which is capable of easily correcting various aberrations including chromatic aberration and which facilitates a reduction in total lens weight of the entire system, and an image pickup apparatus having the photographic optical system, as taught by Eguchi (para. 0013).


But, Eguchi fails to explicitly teach satisfying the numerical condition, as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Eguchi in order to provide a photographic optical system which is capable of easily correcting various aberrations including chromatic aberration and which facilitates a reduction in total lens weight of the entire system, and an image pickup apparatus having the photographic optical system, as taught by Eguchi (para. 0013).

Re claim 7, supra claim 1. Furthermore, Eguchi further teaches for example, varying embodiments with varying optical results effective variables (Embodiments 1-7)
But, Eguchi fails to explicitly teach satisfying the numerical condition, as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Eguchi in order to provide a 

Re claim 9, supra claim 1. Furthermore, Eguchi further teaches for example, varying embodiments with varying optical results effective variables (Embodiments 1-7)
But, Eguchi fails to explicitly teach satisfying the numerical condition, as claimed.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the results effective variables, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Eguchi in order to provide a photographic optical system which is capable of easily correcting various aberrations including chromatic aberration and which facilitates a reduction in total lens weight of the entire system, and an image pickup apparatus having the photographic optical system, as taught by Eguchi (para. 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	5-22-2021